             Case 1:19-cv-01661 Document 1 Filed 06/06/19 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


BANKERS STANDARD INSURANCE CO.                      :
463 Walnut St.                                      :
Philadelphia, PA 19106                              :
                                                    :      CIVIL ACTION NO.: 19-cv-1661
              and,                                  :
                                                    :
PACIFIC INDEMNITY CO.                               :
202B Halls Mill Rd.                                 :      JURY TRIAL DEMANDED
Whitehouse Station, NJ 08889                        :
                                                    :
              and,                                  :
                                                    :
GREAT NORTHERN INSURANCE CO.                        :
202B Halls Mill Rd.                                 :
Whitehouse Station, NJ 08889                        :
                                                    :
              Plaintiffs,                           :
                                                    :
       Vs.                                          :
                                                    :
VINOD ANAND                                         :
251 Highland Meadow Rd.                             :
Flora, MS 39071                                     :
                                                    :
              and,                                  :
                                                    :
ASHA ANAND                                          :
3250 N Street NW, Unit 2A                           :
Washington, DC 20007                                :
                                                    :
              Defendants.                           :



                                        COMPLAINT

       Plaintiffs, Bankers Standard Insurance Company, Pacific Indemnity Company, and Great

Northern Insurance Company, by and through their undersigned counsel, complaining of

defendants, hereby aver, upon information and belief, as follows:
             Case 1:19-cv-01661 Document 1 Filed 06/06/19 Page 2 of 8




                                         THE PARTIES

       1.      Plaintiff Bankers Standard Insurance Company (hereinafter “Bankers Standard”)

is a corporation duly organized and existing under the laws of the Commonwealth of

Pennsylvania with a principal place of business located at 463 Walnut St., Philadelphia, PA, and

at all times material hereto was authorized to issue policies of insurance.


       2.      Plaintiff Great Northern Insurance Company (hereinafter “Great Northern”) is a

corporation duly organized and existing under the laws of Indiana, with a principal place of

business located at 202B Halls Mill Rd., Whitehouse Station, NJ, and at all times material hereto

was authorized to issue policies of insurance.


       3.      Plaintiff Pacific Indemnity Company (hereinafter “Pacific Indemnity”) is a

corporation duly organized and existing under the laws of Wisconsin, with a principal place of

business located at 202B Halls Mill Rd., Whitehouse Station, NJ, and at all times material hereto

was authorized to issue policies of insurance.


       4.      Defendant Vinod Anand is, upon information and belief, an adult citizen of the

State of Mississippi and resides at 251 Highland Meadow Rd., Flora, MS 39071.


       5.      Defendant Asha Anand is, upon information and belief, an adult citizen of the

District of Columbia and resides at 3250 N Street NW, Unit 2A, Washington, DC.

                                 JURISDICTION AND VENUE

       6.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1332(a), as the

matter in controversy exceeds, exclusive of interest and costs, the sum of Seventy Five Thousand

Dollars ($75,000) and there is diversity of citizenship between the plaintiffs and defendants.


                                                 2
              Case 1:19-cv-01661 Document 1 Filed 06/06/19 Page 3 of 8



       7.      Venue in this action is proper in the District of Columbia pursuant to 28 U.S.C.

§1391 as the claim arose in this district.


                                  GENERAL ALLEGATIONS


       8.      At all times material hereto, Marc Duber (hereinafter “Duber”) owned the

property located at 3248 N Street NW, Washington, DC (hereinafter the “Duber Property”).


       9.      At all times material hereto, Joseph and Patricia Lonardo (hereinafter “Lonardo”)

owned the property located at 3252 N Street NW, Washington, DC (hereinafter the “Lonardo

Property”).


       10.     At all times material hereto, Fabiola Martens (hereinafter “Martens”) owned the

property located at 3250 N Street NW, Unit 1B, Washington, DC (hereinafter the “Martens

Property”).


       11.     At all times material hereto, Plaintiff Bankers Standard provided property

insurance for the Duber Property, pursuant to policy number 267027307 (hereinafter the “Duber

Policy”).


       12.     At all times material hereto, Plaintiff Pacific Indemnity provided property

insurance for the Lonardo Property, pursuant to policy number 1267857201 (hereinafter the

“Lonardo Policy”).


       13.     At all times material hereto, Plaintiff Great Northern provided property insurance

for the Martens Property, pursuant to policy number 1408332301 (hereinafter the “Martens

Policy”).



                                                3
              Case 1:19-cv-01661 Document 1 Filed 06/06/19 Page 4 of 8



       14.     At all times material hereto, Defendant Asha Anand owned and/or resided at 3250

N Street NW, Unit 2A, Washington, DC (hereinafter the “Defendant Property”), which

neighbored the Duber, Lonardo, and Martens properties.


       15.     At all times material hereto, Defendant Vinod Anand owned and/or resided at the

Defendant Property.


       16.     On or about December 17, 2017, Defendants Vinod Anand and/or Asha Anand

were using a fire place inside the Defendant Property.


       17.     On or about December 17, 2017, Defendant Vinod Anand and/or Asha Anand

removed smoldering materials from the fireplace, including a fire log, and placed the smoldering

materials near the exterior of 3250 N Street NW, Washington, DC.


       18.     On or about December 17, 2017, the smoldering materials ignited a fire, causing

severe and extensive damage to the Duber Property, Lonardo Property, and Martens Property

(hereinafter the “Fire”).


       19.     Pursuant to the terms and conditions of the Duber Policy, Bankers Standard paid

Duber for the aforementioned property damage and other damages arising from the Fire in an

amount in excess of One Million Four Hundred Thirty One Thousand Dollars ($1,431,000.00).


       20.     Pursuant to the terms and conditions of the Lonardo Policy, Pacific Indemnity

paid Lonardo for the aforementioned property damage and other damages arising from the Fire

in an amount in excess of Eight Hundred Eighty Seven Thousand Dollars ($887,000.00) with

additional claims pending.




                                                4
              Case 1:19-cv-01661 Document 1 Filed 06/06/19 Page 5 of 8



       21.     Pursuant to the terms and conditions of the Martens Policy, Great Northern paid

Martens for the aforementioned property damage and other damages arising from the Fire in an

amount in excess of One Hundred Thousand Dollars ($100,000.00).


       22.     In accordance with the common law principles of equitable and/or legal

subrogation, as well as the terms and conditions of the Duber Policy, Lonardo Policy, and

Martens Policy, the plaintiffs, Bankers Standard, Pacific Indemnity, and Great Northern are

subrogated to the rights of Duber, Lonardo, and Martens, respectively, to the extent of their

payments.


                                           COUNT ONE

                                          NEGLIGENCE
                              Plaintiffs v. Defendant Vinod Anand

       23.     Plaintiffs incorporate by reference each and every allegation set forth above as

though fully set forth herein at length.


       24.     Defendant Vinod Anand had a duty to safely and properly discard materials from

the fireplace and to make sure his actions did not damage the property of others, which he

breached.


       25.     As a direct and proximate result of defendant Vinod Anand’s negligence and

carelessness, a fire occurred at the premises, causing severe and extensive damage to the Duber,

Lonardo, and Martens properties.


       26.     The aforementioned fire and the resulting damages sustained by Duber, Lonardo,

and Martens, was directly and proximately caused by the negligence, carelessness, recklessness,




                                                 5
                Case 1:19-cv-01661 Document 1 Filed 06/06/19 Page 6 of 8



gross negligence, and/or omissions of defendant Vinod Anand both generally and in the

following particulars:


          (a)    causing or allowing a fire to occur at the premises;

          (b)    failing to exercise reasonable care when using the fireplace;

          (c)    failing to exercise reasonable care when discarding smoldering materials;

          (d)    failing to use a safe and acceptable receptacle when discarding smoldering
                 materials;

          (e)    failing to properly supervise use of the fireplace;

          (f)    failing to provide safe and adequate means for the removal of smoldering
                 materials from the fireplace;

          (g)    allowing the fireplace to be used in an unsafe manner;

          (h)    failing to extinguish smoldering materials before discarding;

          (i)    failing to prevent the fire at the premises from spreading to the property of Duber,
                 Lonardo, and/or Martens;

          (j)    failing to properly extinguish the fire after its discovery;

          (k)    failing to promptly contact the public fire authorities after discovering the fire;

          (l)    causing or allowing a fire hazard to exist within the Defendant Property;

          (m)    otherwise failing to use due care under the circumstances.



          WHEREFORE, Plaintiffs, Bankers Standard Insurance Company, Pacific Indemnity

Insurance Company, and Great Northern Insurance Company, demand judgment against

Defendant Vinod Anand in an amount in excess of the aforementioned damages, together with

interest and the cost of this action, and such other and further relief as this Court deems just and

proper.




                                                    6
               Case 1:19-cv-01661 Document 1 Filed 06/06/19 Page 7 of 8



                                               COUNT TWO

                                              NEGLIGENCE
                                   Plaintiffs v. Defendant Asha Anand

        27.     Plaintiff incorporates by reference each and every allegation set forth above as

though fully set forth herein at length.


        28.     Defendant Asha Anand had a duty to safely and properly discard materials from

the fireplace and to make sure her actions did not damage the property of others, which she

breached.


        29.     As a direct and proximate result of defendant Asha Anand’s negligence and

carelessness, a fire occurred at the premises, causing severe and extensive damage to the Duber,

Lonardo, and Martens properties.


        30.     The aforementioned fire and the resulting damages sustained by Duber, Lonardo,

and Martens, was directly and proximately caused by the negligence, carelessness, recklessness,

gross negligence, and/or omissions of defendant Asha Anand both generally and in the following

particulars:


        (a)     causing or allowing a fire to occur at the premises;

        (b)     failing to exercise reasonable care when using the fireplace;

        (c)     failing to exercise reasonable care when discarding smoldering materials;

        (d)     failing to use a safe and acceptable receptacle when discarding smoldering
                materials;

        (e)     failing to extinguish smoldering materials before discarding;

        (f)     failing to prevent the fire at the premises from spreading to the property of Duber,
                Lonardo, and/or Martens;

        (g)     failing to properly extinguish the fire after its discovery;

                                                   7
                Case 1:19-cv-01661 Document 1 Filed 06/06/19 Page 8 of 8



          (h)    failing to promptly contact the public fire authorities after discovering the fire;

          (i)    causing or allowing a fire hazard to exist within the Defendant Property;

          (j)    otherwise failing to use due care under the circumstances.



          WHEREFORE, Plaintiffs, Bankers Standard Insurance Company, Pacific Indemnity

Insurance Company, and Great Northern Insurance Company, demand judgment against

defendant Asha Anand for an amount in excess of the aforementioned damages, together with

interest and the cost of this action, and such other and further relief as this Court deems just and

proper.

                                                        Respectfully submitted,

                                                        COZEN O’CONNOR, P.C.


                                                By:     /s/ Chad E. Kurtz, Esq.
                                                        Chad E. Kurtz, Esq.
                                                        Bar No.: 1016934
                                                        1200 19th St. NW, Suite 300
                                                        Washington, DC 20036
                                                        (202) 463-2521
                                                        ckurtz@cozen.com



Co-Counsel:
Kevin J. Hughes, Esq.*
Michael D. O’Donnell, Esq.*
1650 Market Street, Suite 2800
Philadelphia, PA 19103
(800) 523-2900
khughes@cozen.com
mdodonnell@cozen.com
*To move for Pro Hac Vice admission




                                                    8
